 


115 HRES 37 EH: Providing for the attendance of the House at the Inaugural Ceremonies of the President and Vice President of the United States.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 37 
In the House of Representatives, U. S.,

January 10, 2017
 
RESOLUTION 
Providing for the attendance of the House at the Inaugural Ceremonies of the President and Vice President of the United States. 
 
 
That at 10:30 a.m. on Friday, January 20, 2017, the House shall proceed to the West Front of the Capitol for the purpose of attending the inaugural ceremonies of the President and Vice President of the United States; and that upon the conclusion of the ceremonies the House stands adjourned until noon on Monday, January 23, 2017 for morning-hour debate and 2 p.m. for legislative business.  Karen L. Haas,Clerk. 